Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received 11/17/2020.
Claims 1, 19 and 20 being independent.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of storing and updating a database. 
When taking out the computer elements, independent claim 1 recites the following without significantly more: 
storing a plurality of unique codes; 
reading a barcode from a surface of an article to be delivered, the barcode corresponding to one of the unique codes; and 
updating in response to the reading of the barcode to associate delivery information for the article with the unique code corresponding to the barcode, the delivery information including at least a delivery address of the article.
Thus, under the broadest reasonable interpretation, the claim recites storing and updating a database. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interactions” of business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “database”, “server” and a “barcode reader” for storing, reading and updating information are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). As such, the claims are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component. 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data over a network are well-understood routine and conventional language, See MPEP § 2106.05(d). Therefore, claim 1 is ineligible, and claims 19 & 20 are ineligible for similar reasoning.
The dependent claims 2-18 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For instance, the claims are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. This is considered mere instructions to apply an exception akin to a commonplace business method being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2). Claims 2-18 merely define mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general-purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed) to merely carry out the abstract idea itself. As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea, in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jennifer R. Garbos et al. (US 2021/0097585 A1, herein Garbos).

As per claim 1, Garbos teaches a system for initiating a delivery by mail, the system comprising: 
a database storing a plurality of unique codes (see Garbos ¶ [37] discloses “The unique identifier may be recorded in a database.” and ¶ [45] discloses “The unique 2D barcodes are stored in a database 110.”, also see Garbos ¶¶ [33-34, 44, 49 & 51] for more detail); 
a barcode reader for reading a barcode from a surface of an article to be delivered, the barcode corresponding to one of the unique codes (see ¶ [32] discloses “the camera on a smart phone may capture an image of the pre-printed postage. The image can be provided by the camera to the payment application which decodes the unique identifier from the machine-readable format in which it is encoded. In another aspect, a decoding utility on the phone is accessed by the payment application to decode the unique identifier.”, ¶ [37] discloses “The unique identifier may be extracted by scanning the pre-printed postage and providing the information obtained to a decoding utility. ”, ¶ [61] discloses “user may scan a barcode of the pre-printed postage. At step 215, the app validates the scanned barcode. In order to validate the scanned barcode, the application may request information about the unique identifier decoded from the barcode from a central server that tracks the status of pre-printed postage. ” and ¶ [106] discloses “the camera on a smart phone may capture an image of the pre-printed postage. The image can be provided by the camera to the payment application which decodes the unique identifier from the machine-readable format in which it is encoded. In another aspect, a decoding utility on the phone is accessed by the payment application to decode the unique identifier.”, also see Garbos ¶¶ [30, 33, 45-50, 52, 56, 59, 62-63 & 123] for more detail); and 
a server operable to update the database in response to the reading of the barcode to associate delivery information for the article with the unique code corresponding to the barcode, the delivery information including at least a delivery address of the article (see Garbos ¶ [34] “The central database is updated to associate the unique identifier with a postal value equal to the postage rate.”, ¶ [47] discloses “the database record 102B is updated to indicate the barcode has been used (i.e., printed is on an envelope).”, ¶ [56] discloses “the barcode is scanned by a postal machine. The encoded identifier in the barcode can include both an identifier for an entity responsible for the pre-printed postage and a unique identifier for the instance of pre-printed postage… When everything is correct and verified, the envelope 130 is sent on for delivery and the database record 102D is updated to show the barcode was processed (i.e., already used—the equivalent of a cancelled stamp).”, and ¶¶ [65-66] disclose “the central postage database is updated to indicate that the barcode is paid, but not processed (i.e., previously used)… the postage carrier can the update the central postage database to show the barcode as paid and processed.”, also see Garbos ¶¶ [33, 37, 40, 50, 55, 63, 70-72, 110 & 115-117] for more detail).

As per claim 2, Garbos teaches the system of claim 1, wherein the barcode reader comprises a smartphone (Garbos ¶¶ [31-32, 59, 85, 102 & 106]).

As per claim 3, Garbos teaches the system of claim 2, wherein the server is operable to communicate with the smartphone to obtain one or more items of the delivery information (Garbos ¶¶ [33-34, 41, 50, 61-63, 80 & 108]).

As per claim 4, Garbos teaches the system of claim 2, wherein the server is operable to communicate with the smartphone to obtain the delivery address from a contact list stored on the smartphone (Garbos ¶¶ [59, 63, 97 & 108]).

As per claim 5, Garbos teaches the system of claim 2, wherein the server is operable to communicate with the smartphone to obtain an identifier associated with a user profile (Garbos ¶¶ [61 & 71]).

As per claim 6, Garbos teaches the system of claim 5, wherein the delivery information includes a return address of the article, and the server is operable to obtain the return address from the user profile associated with the identifier (Garbos ¶ [94] teaches user information including details about a postage account i.e. home address and work address, however; Garbos fails to explicitly disclose a return address. Official Notice is taken that it was old and well known in the art of postage delivery to include a return address in case delivery recipient rejects or cancels delivery. Therefore, the examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Garbos’s invention to include a return address in the delivery information. One would have been motivated to do so for the benefit of returning canceled/rejected deliveries).

As per claim 7, Garbos teaches the system of claim 5, wherein the delivery information includes a payment account to be charged for delivery of the article, and the server is operable to obtain the payment account from the user profile associated with the identifier (Garbos ¶¶ [42, 44, 100 & 113]).

As per claim 8, Garbos teaches the system of claim 2, wherein the server is operable to communicate with the smartphone to obtain one or more items of the delivery information from user input to a user interface of a mobile application installed on the smartphone (Garbos ¶¶ [37, 44, 50 & 63-64]).

As per claim 9, Garbos teaches the system of claim 8, wherein the one or more items of the delivery information includes a weight of the article (Garbos ¶¶ [33, 41-42, 54, 107 & 108]).

As per claim 10, Garbos teaches the system of claim 8, wherein the one or more items of the delivery information includes a physical dimension of the article (Garbos ¶¶ [51, 64, 107 & 108]).

As per claim 11, Garbos teaches the system of claim 2, wherein, in response to the reading of the barcode, the server is operable to generate a payment authorization prompt on a user interface of a mobile application installed on the smartphone, the database being updated to associate the delivery information for the article with the unique code corresponding to the barcode in response to a user interaction with the payment authorization prompt (Garbos ¶¶ [34, 109 & 111]).

As per claim 12, Garbos teaches the system of claim 2, wherein the barcode reader comprises a camera of the smartphone (Garbos ¶¶ [32, 41, 43, 50, 53, 59, 104 & 106]).

As per claim 13, Garbos teaches the system of claim 1, wherein the database stores physical dimensions of the article in association with at least a portion of the unique codes prior to the reading of the barcode (Garbos ¶¶ [33, 45, 51 & 107-108]).

As per claim 14, Garbos teaches the system of claim 1, wherein the database stores a flat rate of the article in association with at least a portion of the unique codes prior to the reading of the barcode (Garbos ¶ [42]).

As per claim 15, Garbos teaches the system of claim 1, wherein the article is a box or envelope and the barcode is printed on the article (Garbos ¶¶ [56, 79 & 99]).

As per claim 16, Garbos teaches the system of claim 1, wherein the barcode is printed on an adhesive stamp affixed to the surface of the article (Garbos ¶¶ [38 & 47-49] teach wherein the barcode is printed on a stamp affixed to the surface of the article, however; Garbos fails to explicitly disclose an adhesive stamp. Official Notice is taken that it was old and well known in the art of postage delivery to include an adhesive stamp for proof of payment. Therefore, the examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Garbos’s invention to include an adhesive stamp. One would have been motivated to do so for the benefit of proof of payment and mitigating risk of removing stamps from envelope by traditional soaking).

As per claim 17, Garbos teaches the system of claim 1, wherein the barcode comprises a QR code (Garbos ¶¶ [48, 51, 105 & 123]).

As per claim 18, Garbos teaches the system of claim 1, wherein the server is operable to update the database in response to a second reading of the barcode to associate new delivery information for the article with the unique code corresponding to the barcode, the new delivery information including at least a new delivery address of the article (Garbos ¶¶ [63, 71 & 119]).

As per claim 19 & 20, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022